Case: 16-20790      Document: 00514020995         Page: 1    Date Filed: 06/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                      No. 16-20790
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 6, 2017

UNITED STATES OF AMERICA,                                                 Lyle W. Cayce
                                                                               Clerk
              Plaintiff - Appellee

v.

BARBARA L. HOLMES; BARBARA L. HOLMES, as Independent Executrix
of the Estate of Shirley H. Bernhardt; KEVIN W. HOLMES,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-626


Before REAVLEY, HAYNES, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:*
       A ten-year limitations period applies to government suits to collect tax
deficiencies. Barbara and Kevin Holmes, both beneficiaries of the estate of
Shirley Bernhardt, believed they had escaped the jaws of tax thanks to this
ten-year limitations period. Ruling on cross motions for summary judgment,
the district court held that they were estopped from making their limitations



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20790    Document: 00514020995     Page: 2   Date Filed: 06/06/2017



                                 No. 16-20790
argument. The district court also rejected the Holmeses’ counterclaim for
damages from a lien they alleged the Internal Revenue Service wrongly placed
on their property. Finding no error in the district court’s decision, we affirm.
                                       I.
      Shirley Bernhardt died in October 1997. She left all she had to her
nephew Kevin Holmes, his wife Barbara, and to other family members, whose
share of the estate the Holmeses later acquired. Kevin is both a certified public
accountant and a tax attorney. He prepared and filed an estate tax return in
July 1998. The return reported a gross estate of $2,884,113.31 and claimed
that $700,024.34 in tax was due. The estate paid this amount at that time. In
June 2001, the IRS audited the estate and issued a notice of deficiency that
pegged its value at $4,706,731; the Service calculated that the estate owed an
additional $1,225,577 in tax.
      The taxpayers did not agree and filed a petition in the United States Tax
Court. In June of 2004, the court entered a stipulated decision that the estate
owed an additional $215,264. The taxpayers never paid a nickel of this, and
interest, penalties, and fees grew upon the neglected sum. By March of 2015,
the IRS figured that the estate owed $532,739.95.
      In 2013 and 2014, the IRS began placing liens on real property in the
name of the estate and Barbara Holmes. It also issued a Notice of Intent to
Levy that included a statement that the estate could request a Collection Due
Process hearing if it wanted one. On October 5, 2013, the estate sought to avail
itself of this opportunity and sent a letter, via certified mail, containing two
forms: Form 12153, “Request for a Collection Due Process or Equivalent
Hearing” and a Form 2848, “Power of Attorney” to the Service. This was




                                       2
    Case: 16-20790     Document: 00514020995     Page: 3   Date Filed: 06/06/2017



                                  No. 16-20790
around the same time as a federal government shutdown (October 1 to October
16), and the parties contest if and when the IRS received the letter.
      In May of 2014, Kevin wrote a letter to the IRS insisting that it must
have received his October letter with the request for a due process hearing.
Kevin enclosed a copy of the certified mail receipt showing that his October
letter had been received. The IRS Office of Appeals went on to sustain the
amount of the levy. Relying on the certified mail receipt that Kevin had
provided, the decision explained that the Service considered the hearing
request to have been received on October 6, 2013.
      On March 10, 2015, the Service commenced this case in federal district
court against Barbara, Kevin, and the estate in order to foreclose outstanding
liens and obtain a money judgment for the unpaid taxes, penalties, and fees.
Barbara and Kevin counterclaimed for damages under section 7433 of the tax
code. They alleged that they had lost out on a chance to refinance their home
at a lower rate of interest due to the filing of an improper lien, which they said
they were not given notice of and should not have been filed against them
personally but only against the estate.
      The IRS moved for summary judgment on its own claim and the
taxpayers’ counterclaim. The taxpayers also sought summary judgment as to
the Service’s claim on limitations grounds. The district court granted the
government’s motion in part and denied the taxpayers’ motion. The court
rejected the taxpayers’ limitations argument on estoppel grounds and found
that the letter from a bank it cited to show damages on its counterclaim was
incompetent summary judgment evidence. Rejecting part of the government’s
motion, the court did not enter summary judgment as to Barbara and Kevin
personally. Following this order, the court entered its judgment.
      Both sides moved to alter or reconsider the judgment. In response, the
court entered an amended judgment that addressed the Service’s right to
                                          3
    Case: 16-20790     Document: 00514020995      Page: 4   Date Filed: 06/06/2017



                                  No. 16-20790
foreclose probate liens, imposed personal liability on Barbara and Kevin, and
added prejudgment interest.
                                        II.
                                        A.
      The taxpayers argue that the district court erred by not dismissing the
government’s claim as untimely. The Service generally has ten years from the
date of assessment of a tax in which to file suit to collect it.        26 U.S.C.
§ 6502(a)(1). “The ‘assessment,’ essentially a bookkeeping notation, is made
when the Secretary or his delegate establishes an account against the taxpayer
on the tax rolls.” Laing v. U.S., 423 U.S. 161, 170 n.13 (1976); see also 26 U.S.C.
§ 6203 (“The assessment shall be made by recording the liability of the
taxpayer in the office of the Secretary in accordance with rules or regulations
prescribed by the Secretary.”). Following the stipulated decision of the tax
court, the Service, on July 16, 2004, entered a new assessment on its books
reflecting the stipulated amount. It filed suit to collect that amount 10 years
and 237 days later.
      The Service contends that the limitations period was suspended for 241
days from October 5, 2013 until June 2, 2014, the former being the postmark
date on the taxpayers’ request for a hearing. That is because the running of
the limitations is suspended during the pendency of the hearing.                Id.
§ 6330(e)(1). The taxpayers respond that this provision cannot rescue the
Service as the hearing process was not actually initiated until May 2014, after
Kevin sent his letter to prove that the Service had received the request in
October.
      The district court found it unfair for the taxpayers to have waved about
the certified mail receipt showing that the hearing request was sent and
received in October, only to reverse course and insist during this litigation that
it was not so. It held the taxpayers to the duty of consistency, an estoppel
                                        4
    Case: 16-20790    Document: 00514020995     Page: 5   Date Filed: 06/06/2017



                                 No. 16-20790
doctrine developed in tax cases. See Herrington v. CIR, 854 F.2d 755, 757 (5th
Cir. 1988).   “The Supreme Court has long held that general principles of
estoppel apply in tax cases.” Id. (citing R.H. Stearns Co. v. United States, 291
U.S. 54 (1934); Magee v. United States, 282 U.S. 432 (1931)). The duty of
consistency applies if three elements are met: “(1) a representation or report
by the taxpayer; (2) on which the Commission has relied; and (3) an attempt
by the taxpayer after the statute of limitations has run to change the previous
representation or to recharacterize the situation in such a way as to harm the
Commissioner.” Id. at 758.
      The district court was right to find these three elements satisfied. The
taxpayers insisted that the Service received the request in October. Writing
on their behalf, Kevin would brook no doubts—he said he knew the service
received it “because it was in the package which contained my Form 2848
Power of Attorney for the estate.” And indeed, why should he have scrupled to
take the tone he did when he had hard evidence in his hands?
      The record shows the second element was established as well. After it
received Kevin’s letter with the certified mail receipt, the Service graciously
bowed to the evidence and accepted that the taxpayers had made a timely
request. It gave them their hearing. The third element is satisfied by the fact
that the taxpayers are now denying what they previously insisted to be true,
that the CDP request was received in October, and are doing so to have the
Service tossed out of court.
      The taxpayers’ arguments that the duty of consistency does not apply to
their situation are unconvincing. They assert that the doctrine only applies
when a taxpayer takes inconsistent positions from one tax year to the next.
But a review of the cases shows the doctrine is not that narrow. It may be an
important application of it, given tax matters like depreciation when “a
transaction and its tax consequences are . . . projected into other tax years,”
                                       5
     Case: 16-20790    Document: 00514020995      Page: 6    Date Filed: 06/06/2017



                                  No. 16-20790
Johnson v. CIR, 162 F.2d 844, 846 (5th Cir. 1947), but it is no essential piece.
It forms no part of the elements the court recited in Herrington, 854 F.2d at
758, and it was not a concern in the leading Supreme Court cases. On the
contrary, the Court emphasized that it was only applying basic principles of
equity. Stearns, 291 U.S. at 61–62 (“Enough for present purposes that the
disability has its roots in a principle more nearly ultimate than either waiver
or estoppel, the principle that no one shall be permitted to found any claim
upon his own inequity or take advantage of his own wrong.”); Magee, 282 U.S.
at 434 (“The taxpayer benefited by the claim and is not in a position to contest
its legality.”); see generally Young v. Higbee Co., 324 U.S. 204, 209 (1945)
(“Equity looks to the substance and not merely to the form.”). Stearns itself is
an object lesson in the fact that the doctrine is not limited to depreciation cases,
etc., but concerns representations that have the effect of delaying collection:
See Stearns, 291 U.S. at 60 (“In substance the request was this: Please do not
collect the tax for 1917, until you have completed the audit for the years 1918
to 1921 inclusive, and if there has been overassessment for those years, set it
off as a credit.”).
      The taxpayers also point to Herrington for the proposition that “the duty
of consistency does not apply when the inconsistency concerns a pure question
of law and both the taxpayer and the Commissioner had equal access to the
facts.” Herrington, 854 F.2d at 758. As the above analysis shows, however,
the inconsistency at issue concerns the date that the CDP request was received.
Furthermore, the Service did not have equal access to the facts—the taxpayers
had the certified mail receipt and so knew what they had sent and when it was
received.
                                        B.
      The district court also correctly ruled on the taxpayers’ counterclaim.
Kevin and Barbara brought it under section 7433 of the Revenue Code:
                                         6
     Case: 16-20790       Document: 00514020995          Page: 7     Date Filed: 06/06/2017



                                       No. 16-20790
           If, in connection with any collection of Federal tax with respect to
   a taxpayer, any officer or employee of the [Service] recklessly or
   intentionally, or by reason of negligence, disregards any provision of this
   title, or any regulation promulgated under this title, such taxpayer may
   bring a civil action for damages against the United States in a district
   court of the United States.
26 U.S.C. § 7433(a). The district court held that damages are an element of
this cause of action. It cited an unpublished district court case. See Whitney
v. United States, 2015 WL 11197828, at *2 (C.D. Cal. Dec. 9, 2015)
(“Determining liability under Section 7433 is a two-step process: first, a
plaintiff must prove that the IRS intentionally, recklessly, or negligently
disregarded part of Title 26 in connection with the collection of the plaintiff's
federal tax liability and, second, the plaintiff must provide evidence of
damages.”). On appeal, the taxpayers do not contest that damages are an
element.
       To establish that element, Kevin and Barbara said they were denied a
loan and lost the opportunity to refinance their home at a better interest rate
because of a lien the IRS had incorrectly placed, without proper notice, on them
personally rather than on the estate. The district court held that the only
evidence offered to show that they were denied the loan because of the lien—a
rejection letter from a bank—was incompetent summary judgment evidence.
The district court held that the letter ran afoul of the Federal Rules of Civil
Procedure because it was unauthenticated, unsworn, and did not indicate that
the statements in it were made from personal knowledge. It was error under
the current version of Rule 56 to impose these requirements, 1 but Kevin and


       1 After the 2010 amendments to Rule 56, a party need not oppose summary judgment
by way of affidavit or declaration but may simply point to “particular parts of materials in
the record.” FED. R. CIV. P. 56(c)(1)(A). The list of requirements the district court found not
satisfied apply to affidavits and declarations. FED. R. CIV. P. 56(c)(4). If other evidence—like
the bank letter—is not presented in a form that would be admissible, then the other side may
object on that ground. FED. R. CIV. P. 56(c)(2).
                                               7
    Case: 16-20790    Document: 00514020995       Page: 8   Date Filed: 06/06/2017



                                   No. 16-20790
Barbara do not argue on appeal that the letter should have been admitted so
we will not reverse on that basis.
      Instead, they correctly point out that the IRS’s motion for summary
judgment attacked their counterclaim for failure to mitigate, not failure to
prove damages. Generally, a court may not grant summary judgment on a
ground not advanced by the parties unless it gives notice and a reasonable time
to respond to the party at risk of summary disposition. Summary judgment is
improper if there “was no reason for the [nonmoving party] to suspect that the
court was about to rule on the motion.” Kibort v. Hampton, 538 F.2d 90, 91
(5th Cir. 1976). We have sometimes vacated and remanded when “the district
court provided no notice prior to granting summary judgment sua sponte, even
where summary judgment may have been proper on the merits.” Leatherman
v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 28 F.3d 1388,
1398 (5th Cir. 1994) (quotation marks omitted).
      The court will not vacate and remand, however, when the error is
harmless. See id. at 1399. The burden is on the party asserting lack of notice
to negate harmlessness by pointing to additional evidence it would offer on the
issue. See id.; Resolution Trust Corp. v. Sharif–Munir–Davidson Dev. Corp.,
992 F.2d 1398, 1403 n.7 (5th Cir. 1993) (“When there is no notice to the
nonmovant, summary judgment will be considered harmless if the nonmovant
has no additional evidence or if all of the nonmovant’s additional evidence is
reviewed by the appellate court and none of the evidence presents a genuine
issue of material fact.”). Kevin and Barbara have not carried this burden.
They do not identify any new evidence they would advance if given the chance
on remand. Furthermore, they do not address harmlessness or the need to
point to additional evidence in their brief. See Ocwen Loan Servicing, L.L.C.
v. Berry, 852 F.3d 469, 472 (5th Cir. 2017) (identifying “the general rule that
issues not briefed are waived”).
                                        8
Case: 16-20790   Document: 00514020995   Page: 9   Date Filed: 06/06/2017



                          No. 16-20790
                              ***
 The judgment is AFFIRMED.




                                9